DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4, 5, 9, 10-16, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Tam.
Kang discloses a tremolo bar attachment accessory device for removably attaching an accessory to the end of a tremolo bar (50) comprising: an accessory (40, 30) comprising a hollow cavity extending from the interior to the exterior of the accessory; and an insert (20) comprising a first end, a second end, an exterior surface, and an interior cavity, wherein the first end is open, wherein the interior cavity is in the shape of the end of a tremolo bar, wherein the insert is affixed within the hollow cavity of the accessory with the first end facing out towards the exterior of the accessory (see figure 5);wherein the insert is permanently affixed within the hollow cavity (see figure 6a); wherein the accessory is at least one of: functional; and wherein the interior cavity comprises a non-slip surface (threads).
Kang does not disclose the specific use of a grip.

	Kang and Tam does not disclose the specific attachment means as recited by the applicant.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as discloses in Kang to include the grip and disclosed in Tam and the alternative attachment means as recited by the applicant are all conventional and well known in the art.

Claims 3, 6-8 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837